Citation Nr: 9911056	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed disability 
of the hips and knees.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1957 to 
March 1962 and June 1962 to June 1974.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1993 decision of the RO.  

In May 1996, the Board remanded this case to the RO for 
further development.  



FINDING OF FACT

Prior to the promulgation of a final decision, the Board 
received written correspondence from the veteran in March 
1999, requesting a withdrawal of all matters in appellate 
status.  



CONCLUSION OF LAW

The criteria for withdrawal of the veteran's appeal have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits to veterans or their dependents or 
survivors are subject to review on appeal.  Decisions in such 
appeals are made by the Board.  In its decisions, the Board 
is bound by applicable statutes, the regulations of the VA 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.101 
(1998).  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107 (West 1991 & Supp. 1998); 
38 C.F.R. § 19.4 (1998).  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1998).  When a veteran does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  See 38 C.F.R. § 20.202 (1998).  

Withdrawal may be by the veteran or by his authorized 
representative, except that a representative may not withdraw 
either a Notice of Disagreement or Substantive Appeal filed 
by the veteran personally without the express written consent 
of the veteran.  38 U.S.C.A. § 7105(b)(2) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.204(c) (1998).  

In a March 5, 1999 statement received at the Board in that 
month, the veteran reported that he wished to withdraw his 
appeal and that he did not want appellate review of any issue 
by the Board.  He requested that the Board dismiss his appeal 
without prejudice and indicated that he understood that the 
decision of the RO was final.  

Based upon the foregoing, the Board finds that the veteran 
has elected to withdraw his appeal, pursuant to 38 U.S.C.A. 
§ 7105(d)(3) (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 20.204(b) (1998) and has made a specific request in writing 
to withdraw such appeal.  Accordingly, there is no 
justiciable case or controversy currently before the Board, 
as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 (West 1991 
& Supp. 1998) and 38 C.F.R. § 19.4 (1998).  For the reasons 
stated, the appeal of the claims of service connection for 
PTSD and disability of the hips and knees is dismissed.  See 
38 U.S.C.A. § 7105(d)(5) (West 1991 & Supp. 1998).  



ORDER

The appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

